EXHIBIT 99.87 CONSENT OF AUTHOR The undersigned hereby consents to the use and reference of her name in connection with the NI-43-101 Technical Report entitled “Technical Report and Preliminary Assessment of the Snowfield Brucejack Project” dated October 28, 2010, as described or incorporated by reference in Pretium Resources Inc.’s Registration Statement on Form 40-F, filed with the United States Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended. Yours truly, /s/Lori-Ann Wilchek Lori-Ann Wilchek January 9, 2012 CONSENT OF AUTHOR The undersigned hereby consents to the use and reference of his name in connection with the NI-43-101 Technical Report entitled “Technical Report and Preliminary Assessment of the Snowfield Brucejack Project” dated October 28, 2010, as described or incorporated by reference in Pretium Resources Inc.’s Registration Statement on Form 40-F, filed with the United States Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended. Yours truly, /s/H. Warren Newcomen H. Warren Newcomen January 9, 2012
